DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the specification does not specify a portion on an outer circumferential surface of the first die, which faces the first recess, has a smaller curvature radius than the sum of (i) a curvature radius of a portion of the first recess, which faces the portion on the outer circumferential surface of the first die, and (ii) a thickness of the metal stock. The specification discloses that curvature radius R1 of a portion on the outer circumferential surface of the first die 2 facing the first recess 3A is smaller than a curvature radius R2 of a portion of the first recess 3A facing that portion of the first die 2. Also, a clearance C is provided between the outer circumferential surface of the first die 2 and the inner 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (JP 2000079415 A).
Regarding claim 5, Asai teaches a method of manufacturing an elliptical-cylindrical member using a flat metal stock, the method comprising:
preparing a first die (14 in Figs. 1, 9-11) having a shape of elliptical cylinder (See shape of 14 in Fig. 1; paragraph 0028, lines 330-333), a second die (11 in Figs. 1-2, 9-11) having a first recess (See annotated Fig. 9) that forms a part of an elliptical-cylindrical space (See area between recesses in Fig. 11; paragraph 0028, lines 330-333) configured to arrange the first die (14 in Fig. 11) therein (See Fig. 11), a third die (12 in Fig. 1-2, 9-11) having a second recess (See annotated Fig. 9) to be combined with the first 
placing the flat metal stock over the first recess (See annotated Fig. 9);
inserting the first die (14 in Figs. 10) along a radial direction of the first die to the first recess (See annotated Fig. 9) of the second die  (11 in Fig. 10) over which the metal stock is placed so as to press the metal stock (See Fig. 10; paragraph 0029, lines 359-365); and
moving the third die (12 in Fig. 11) relative to the first die (14 in Fig. 11) inserted to the first recess (See annotated Fig. 9) so as to confine the first die and the metal stock in the elliptical-cylindrical space formed by the first recess and the second recess (See Fig. 11; paragraph 0028, lines 330-333), thereby pressing an unpressed portion of the metal stock that is not inserted to the first recess (paragraph 0031), 
wherein a portion on an outer circumferential surface of the first die, which faces the first recess, has a smaller curvature radius than the sum of (i) a curvature radius of a portion of the first recess, which faces the portion on the outer circumferential surface of the first die, and (ii) a thickness of the metal stock.
Note for the first die to fit within the confines of the first and second recess and the metal stock as it does in Fig. 11, the first die necessarily must have a smaller curvature radius than the sum of (i) a curvature radius of a portion of the first recess, which faces the portion on the outer circumferential surface of the first die, and (ii) a thickness of the metal stock. Otherwise, the first and second recess would not be able to fully enclose the first die and the metal stock as is shown in Fig. 11.  
Further note a circle is a type of an ellipse where the minor axis radius is equal to the major axis radius. Although the prior art does disclose that an elliptical shape can be made (paragraph 0028, lines 330-333), the limitation is satisfied with the embodiment shown in the figures. 

    PNG
    media_image1.png
    409
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    511
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP 2000079415 A) in view of Nakano (JP 2004025224).
Regarding claim 6, Asai discloses all of the limitations of claim 5 as explained above. Asai further discloses a method of manufacturing an elliptical-cylindrical member wherein the pressing the unpressed portion (See annotated Fig. 10) includes bringing ends of the metal stock into abutment (See annotated Fig. 11) against each other at an apex intersecting a major axis of an ellipse (See Fig. 11) of the first die (14 in Fig. 11). 
While Asai discloses that an elliptical-cylindrical member can be made with his invention (paragraph 0028, lines 330-333), Asai fails to explicitly disclose bringing ends of the metal stock into abutment against each other at an apex intersecting a major axis of an ellipse of the first die which is longer than a minor axis of the ellipse of the first die, when viewed from a central axis direction of the first die.
In a similar method of manufacturing an elliptical-cylindrical member, Nakano teaches a method of manufacturing an elliptical-cylindrical member wherein the pressing the unpressed portion (See annotated Fig. 2) includes bringing ends (See progression of position of metal stock ends in Figs. 2-3) of the metal stock into abutment (See annotated Fig. 3) against each other at an apex intersecting a major axis (See annotated Fig. 3) of an ellipse of the first die (pg. 3, lines 114-117; 16 in Fig. 3), which is longer than a minor axis (See annotated Fig. 3) of the ellipse of the first die (16 in Fig. 3), when viewed from a central axis direction of the first die (16 in Fig. 3).
	Since Asai discloses that an elliptical-cylindrical member can be manufactured with the disclosed method, it would have been obvious to one of ordinary skill in the art before the effective filing date to 

    PNG
    media_image3.png
    327
    397
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    437
    582
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    535
    597
    media_image5.png
    Greyscale

Regarding claim 7, Asai discloses all of the limitations of claim 5 as explained above. Asai further discloses a method of manufacturing an elliptical-cylindrical member further comprising a guide mechanism (See annotated Fig. 10), with the first die inserted to the first recess (See annotated Fig. 9), whereby the unpressed portion (See annotated Fig. 10) of the metal stock (See annotated Fig. 11) is pushed (paragraph 0031) against the first die (14 in Fig. 11). 
While Asai discloses a guide mechanism (See annotated Fig. 10) and that an elliptical-cylindrical member with a minor axis shorter than a major axis can be manufactured with the disclosed invention (paragraph 0028, lines 330-333), Asai fails to disclose a sliding guide mechanism, in a direction parallel to a minor axis of the elliptical-cylindrical space, which is shorter than a major axis of the elliptical-cylindrical space, whereby the unpressed portion of the metal stock is pushed against the first die. 
In a related method of manufacturing an elliptical-cylindrical member, Nakano teaches a method of manufacturing an elliptical-cylindrical member further comprising sliding a guide mechanism (See 7, 8, 9, and 10 in Figs. 2 and 3) in a direction parallel (See minor axis and sliding guide mechanism in annotated Fig. 3) to a minor axis (See annotated Fig. 3) of the elliptical-cylindrical space (lines 89-90; 
Note that while Nakano’s sliding guide mechanism rolls, the part of the guide mechanism (9, 10 in Fig. 1) that holds the rolls (7, 8 in Fig. 1) slides (See sliding of 10 and 10 in Figs. 1-3) against the associated die element (1 in Figs. 1-3), therefore satisfying the claim. Further satisfying the claim, guide mechanism surfaces 9a and 10a in Fig. 3 also slide against the inclined surface 18a in Fig. 3.
Since Asai discloses that an elliptical-cylindrical member can be manufactured with the disclosed method, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asai’s method of manufacturing an elliptical-cylindrical member to include an elliptical-cylindrical shaped first die as taught by Nakano to achieve the elliptical-cylindrical member embodiment that Asai suggests.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asai’s method of manufacturing an elliptical-cylindrical member by replacing the inclined guide mechanism (See annotated Fig. 10) with Nakano’s sliding guide mechanism (See annotated Fig. 3 of Nakano) to help prevent scratching of the metal stock that occurs when the metal stock is pushed into a die as taught by Nakano (line 66; line 158 of Nakano). Furthermore, one would be motivated to replace Asai’s inclined guide mechanism with Nakano’s guide mechanism to make the apparatus more adaptable by allowing a die to be replaced without replacing the guide mechanism and to make the apparatus easier to maintain by allowing the sliding mechanism to be replaced without having to replace a die. 
Response to Arguments
Applicant’s arguments with respect to claims 5-7 have been considered but are moot because the new ground of rejection as set forth above are based upon newly submitted limitations. Further, as noted above, the prior art reference Asai (JP 2000079415 A) does disclose a method of manufacturing an elliptical-cylindrical member not only by suggesting that an elliptical-cylindrical member can be formed (paragraph 0028, lines 330-333) but also explicitly shown in the embodiments given in the figures (See 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.V.C./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725